DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adrian Lee on 06/22/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A computing device configured for implementing a method for estimating six degree of freedom (6DOF) positioning of the computing device while the computing device is in a pedestrian dead reckoning mode by using inertial tracking data and a predictive model trained on both observed exteroceptive sensor data and inertial tracking data, the computing device comprising:
a set of one or more inertial tracking components configured to generate inertial tracking data, the set of one or more inertial tracking components including at least one of an accelerometer, a gyroscope and/or a compass;
one or more processors; and
one or more computer-readable hardware storage devices having stored computer-executable instructions that are operable, when executed by the one or more processors, to cause the computing device to implement the method for estimating 6DOF positioning of the computing device while the computing device is in the pedestrian dead reckoning mode, the method comprising:
obtaining a set of inertial tracking data from the set of one or more inertial tracking components while the computing device is in the pedestrian dead reckoning mode;
obtaining an estimated three degree of freedom (3DOF) velocity of the computing device as output from a predictive model in response to providing a first subset of inertial tracking data from the set of inertial tracking data as input into the predictive model, the predictive model having been trained on a set of training data including both observed exteroceptive sensor data and observed inertial tracking data; and
obtaining an estimated 6DOF positioning of the computing device by fusing the estimated 3DOF velocity with a second subset of inertial tracking data that is based on the set of inertial tracking data.
Claim 13. (Currently Amended) The computing device of claim 9, wherein tuning the predictive model generates a tuned predictive model, and the tuned predictive model is associated with a particular user that is operating the computing device, with a particular activity that the user is engaged in, or with the computing device.
Claim 19. (Currently Amended) The computing device of claim 16, wherein tuning the predictive model generates a tuned predictive model, and the tuned predictive model is associated with a particular user that is operating the computing device, with a particular activity that the user is engaged in, or with the computing device.
Claim 28. (Currently Amended) A head-mounted display (HMD) configured for implementing a method for providing training data to an on-device neural network for training a predictive model for use in estimating six degree of freedom (6DOF) positioning of the HMD while the HMD is in a pedestrian dead reckoning mode, the HMD comprising:
a set of one or more inertial tracking components configured to generate inertial tracking data, the set of one or more inertial tracking components including at least one of an accelerometer, a gyroscope and/or a compass;
an exteroceptive sensor system configured to generate exteroceptive sensor data;
one or more processors; and
one or more computer-readable hardware storage devices having stored computer-executable instructions that are operable, when executed by the one or more processors, to cause the HMD to implement the method for providing training data to an on-device neural network for training a predictive model for use in estimating 6DOF positioning of the HMD while the HMD is in a pedestrian dead reckoning mode, the method comprising:
obtaining a set of inertial tracking data from the set of one or more inertial tracking components while the computing device is not in the pedestrian dead reckoning mode;
obtaining the exteroceptive sensor data from the exteroceptive sensor system; and
training a predictive model for use in estimating 6DOF positioning of the HMD when the HMD is in a pedestrian dead reckoning mode by providing training data to an on-device neural network, the training data comprising (1) the set of inertial tracking data as input and (2) at least a portion of the inertial tracking data fused with the exteroceptive data as ground truth output.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Please see Allowability Notice data 04/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616